



EXHIBIT 10.03


DESCRIPTION OF ANNUAL INCENTIVE BONUS PLAN FOR FISCAL 2018


On June 29, 2017, the Board approved the Company’s Annual Incentive Bonus Plan
for fiscal year 2018. The plan provides its executive officers with the
opportunity to earn annual cash bonuses based upon the achievement of
pre-established performance goals. Total bonus opportunities will be based on
achievement of annual targets. The plan provides for 50% of the bonus to be
based on the achievement of quarterly objectives and 50% to be based on the
achievement of annual objectives. Performance goals under the plan will be:
revenue growth, earnings per share, operating profit, and return on invested
capital targets at the Company level; and, additionally for certain executives,
total sales, operating profit and new business wins and other business-specific
business unit targets at the business unit level. The plan allows awards to
provide for different metrics, target levels and weightings for different
executives.
 
Under the Annual Incentive Bonus Plan, target award opportunities are set at
various percentages of base salary, which will be: 200% of base salary in the
case of the Chief Executive Officer; 110% of base salary in the case of the
Chief Financial Officer; and between 80% and 110% of base salary in the cases of
other officers. Actual payout opportunities for each bonus component will range
from a threshold of 50% of target to a maximum of 200% of target for the
quarterly payouts and 300% of target for the annual bonuses, in each case based
on achievement of the performance measures. If the Company or business unit
fails to achieve the threshold level for any performance measure, no payout is
awarded for that measure. For purposes of determining achievement of award
opportunities, the incentive bonus plan uses adjusted, non-GAAP measures.





